oOo ma no ao FF WO WKY

wm wpe wo WH WH WD HB HW TO Be ewe ewe ee ee ee
ma nN moa F WO NH FY TO FO DWN DO oO Ff WD NH YF OO

Case 2:20-mj-00122-EFB Document 20 Filed 11/10/20 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case No. 2:20-MJ-0122-EFB

AFFIDAVIT OF CONSENT TO

In the Matter of the Extradition of )
)
)
EXTRADITION
)
)

ANDREY SLOBODA

 

 

 

I, Andrey Sloboda, have been fully informed by my attorney, Hannah Labaree, with
whose services I am satisfied, that I have certain rights pursuant to United States law,
including 18 U.S.C. §§ 3184-3196, and the extradition treaty in force between the United
States and Costa Rica. In particular, I understand that:

1. The Government of Costa Rica has requested my extradition; and
2. Under 18 U.S.C. § 3184, Iam entitled to a hearing at which certain facts would
need to be established, including:
a. That currently there is an extradition treaty in force between the United
States and Costa Rica;
b. That the treaty covers the offense for which my extradition was requested;
c. That I am the person whose extradition is sought by Costa Rica; and
d. That probable cause exists to believe that I committed the offense for which

extradition was requested.

 

 

 
 

 

 

" . Case 2:20-mj-00122-EFB Document 20 Filed 11/10/20 Page 2 of 3
1 3. I further understand that I cannot be extradited to Costa Rica unless and until a
2 court of the United States issues an extradition certification order and the Secretary
3 of State of the United States issues a warrant for my surrender.
4 4. In full knowledge of the above, I hereby admit that I am the individual against
5 whom a sentence is pending in Costa Rica and for whom process is outstanding
6 there. I further stipulate that there is probable cause to support my extradition to
7 Costa Rica for the charge for which extradition was sought. I consent to an
8 extradition certification order by the Court without the need for a hearing as
9 contemplated under 18 U.S.C. § 3184; to a decision by the Secretary of State |
10 authorizing my surrender; to be transported in custody, as soon as possible, to Costa |
11 Rica, and to remain in custody of the United States Marshal pending the arrival of |
12 duly authorized representatives from Costa Rica.
13 5. I give this consent voluntarily, knowingly, and entirely of my own free will and
14 accord. No representative, official, or officer of the United States or of the
15 Government of Costa Rica, nor any other person whosoever, has made any promise
16 or offered any other form of inducement or made any threat or exercised any form of
17 intimidation against me.
18 ( for Andrey Sloboda
19 || Dated ___11/10/2020_ per General Order 616
20 ANDREY SLOBODA
21
22 dia —
23 HANNAH LABAREE
°4 Attorney for Andrey Sloboda
25
26
27
28
2

 

 

 

 
© Oo DO an B® WO DO &

Do wp wo SN NH DO DN WD DN KR EE EE RE
onrynn»# rer Wo Nn F# OD HOH WON DB TF FF HO NY FF CO

 

 

Case 2:20-mj-00122-EFB Document 20 Filed 11/10/20 Page 3 of 3

I hereby certify that on Mav LZ C, a CG tA O , Andrey Sloboda personally
appeared before me and made his oath in due form of law that the statements herein are

true.

Dated: ZL SLO - xO Je

 
    

 

    

(“Ro AD MOND F BRENNA —
United States Magistrate Judge

Eastern District of California

 

 

 

 
